Order issued November 24, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00878-CR
                       ________________________________________

                            MARIO LOPEZ JUCUP, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices FitzGerald, Lang, and Brown

       Based on the Court’s opinion of this date, we GRANT the June 19, 2014 motion of April

E. Smith for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove April E. Smith as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Mario Lopez Jucup, TDCJ

No. 1870734, Holliday Transfer Facility, 295 IH-45 North, Huntsville, Texas, 77320-8443.




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE